Title: To Thomas Jefferson from James Houston, 4 February 1804
From: Houston, James
To: Jefferson, Thomas


               
                  Sir
                  Philadelphia 4 Feby. 1804
               
               Altho I am unaquinted with you in person and being but a farmer and you in the first charector of Statesmen yet I hope you will not be offended at my freedom in presenting the inclosed for your consideration and my instruction whether to proceed or not I am a stranger in this Citty and when I had wrote my jornal knew not whether to let it lay by or not having little or none aqaintance in Congress to communicate my thoughts in writeing unto for the Member from the District I belong unto which is Maj. Lewis I never have seen to my knoledge but once I liev in Rockbridge Cty Near to the line of Augusta Cot. by reading the within you will know what has brought and detains me here (afflicted with Cancer) Meditating what to do I thought of the time as mentioned in my Jornal when I took Mercury and had my Cancer eate out with arsenac as you may see by the inclosed turn seven leaves read page first and 2d when confined at that time passed away time when pain admited in reading Docter Franklins life and your Notes on Virginia diverted my pains as I thought at times and was much pleased to think that men would spend so much labour for the good of others instruction and improvment but wished to see something wrote on Cancers could procure none but Buckan and he leaves it in doubt whether cureable or not I thought if it was in the power of Medcean to try experiments and have sufferd much and think my relation of things perhaps would be of service to some poor afflicted persons in like complaints I know writers only plough the soil for envy you have felt that by one paragraph in your Notes which I always esteemed one of the most beatifull parts of your book but we should always try to be doing good when it is in our power for weeds will always mix less or more amongst wheat If you think this worthy of Notice please to write me an answer by post directed to me Phl. No 42 Market Street for I expect to be in this place untill last of March then to return to Rockbridge if any thing was don I could go in Stage if required and let Congress behold my face and I could obtain I suppose Doctor Rushes description of My Cancer when I came to this place as he viewed me but have not conversed with him of late what I have wrote (except this letter to yourself) have read over to Docter Tate for his approbation this therefore is unto you a Virginian the place where I was born and raised to manhood and fought as Malitiman to defend my native land therefore I hope you will not be digusted at me for writing to you so freely Col. Andrew Moore of Rockbridge and many in that and Augusta Cty Mr. Colter & others knows me very well and was acquainted something with my situation while under this complaint. My circumstances are but midling having been now two full years a heavy expece to my family having no slaves they are working hard for money to supply me And I could not well go to the Federal Citty for it is expensive but if thought best would try if my expences was paid but would except of no other reward for what I could do would be contributed to this institution in hopes it would relieeve some in like distress as I have had 
               What I have wrote is wholy my own invetion And all founded on truth the words that others spoke are mostly put down in my jornal when any other person is included my familys letters would show that in my relation of things I built on truth and a foundation for every line there put down I often veiwed my case almost like one cast upon an Iland and having no hope unless by chance some Vessal would light my way and now I am in hopes the Vessel is come and have an Anxiety that thousands of my fellow creatures scattered over this American Island may have a passage as well as myself My poetry some may think has too many lines on religion Mixed through it but they ware the natural reflections that flowed on my mind for I composed most poetry when under the most pain which was for six or seven months and often was dredfull to bear as pr Jornal Docter Tates pills are easy taken outward application but seldom not much to suffer and in the corse of some months the Cancer rots and generally falls out then runs for some time and in Sex eight ten and twelve months the constitution is clear of the complaint D Tate says it is a constitutional disorder works like the Veneral disease that will kill if not cured at some time or other and he has found the means to purge it away if they are not too farr gon in the compl mine was in my head to the bone round the corner of eye ¾ of Inch betwixt eye and nose part of both upper and under eye lids ware eate away when I came to Tate could for some months after my Cancer fell out blow aire out of the wound at corner of eye and in one place the Docter said there wase hole through scull bone but whether or not I cannot assert positively but I know the hole was deep and some persons almost fainted to look at me all is healed now but a small hole between nose and corner of eye Otherwise I am healthy active and lively as almost any of my age could expect   from a Countryman of yours confined in this citty and humbly submit this for your consideration and if no more is to be don please to return my papers by post if you pay any postage write to me and I will  it. With confidence yours &c.
               
                  James Houston
               
            